                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                            HELENA DIVISION

 TRACEY PALMERTON and                                   CV-17-30-H-CCL
 TRINITY PALMERTON

                                Plaintiffs,
                                                               Order
    vs.

 WAL-MART STORES, INC.,
 CLAIMS MANAGEMENT, INC.,
 ABC INSURNCE COMPANY, JOHN
 DOES 123,


                              Defendants.

      Before the Court is Plaintiffs’ motion for leave to file agreement under seal.

Plaintiffs’ counsel failed to contact opposing counsel before filing her motion, as

required by L.R. 7.1(c)(1), and failed to lodge a copy of the document she seeks to

have filed under seal, as required by L.R. 5.2(e). Plaintiffs’ counsel has

represented that filing under seal is necessary based on a confidentiality clause in

the settlement agreement she seeks to file. Defendant Wal-Mart Stores Inc. having

indicated it has no objection to the motion, and good cause appearing,

      IT IS HEREBY ORDERED that Plaintiffs’ Motion for Leave to File

                                     Page 1 of 2
Agreement Under Seal (Doc. 25) is GRANTED. Plaintiffs shall file the settlement

agreement with a Notice of Filing Under Seal stating in the caption “FILED

UNDER SEAL” followed by citation to this order as authority for filing the

document under seal. See L.R. 5.2(c).

      Dated this 26th day of February, 2019.




                                   Page 2 of 2
